368 F.2d 845
UNITED STATES of America, Appellee,v.NATIONAL PLASTIKWEAR FASHIONS, INC., Defendant,Harry I. Greene, Petitioner-Appellant.
No. 161.
Docket 30541.
United States Court of Appeals Second Circuit.
Argued November 4, 1966.
Decided November 9, 1966.

Harry I. Greene, pro se.
Alvin H. Meadow, Rye, N. Y. (Robert M. Morgenthau, U. S. Atty., for Southern District of New York, David E. Montgomery, Asst. U. S. Atty., of counsel), for appellee.
Before FRIENDLY, SMITH and FEINBERG, Circuit Judges.
PER CURIAM:


1
We agree with Judge Tenney's well-reasoned opinion that Greene's initial allegations failed to show any outstanding adverse legal consequences from his conviction and one-month sentence for criminal contempt, imposed and served nearly twelve years ago, which were necessary to give the district court jurisdiction of his application to vacate the judgment of conviction even under the liberal scope of coram nobis. United States v. Roth, 283 F.2d 765 (2 Cir. 1960), vacated 286 F.2d 635 (2 Cir.), cert. denied, 366 U.S. 961, 81 S.Ct. 1922, 6 L.Ed.2d 1254 (1961). However sympathetic we may be to the desire to be rid of the stigma of even a one-month's sentence for a misdemeanor, Article III of the Constitution wisely prohibits courts of the United States from diverting their energies to matters without legal effect. And we are not required to decide whether added allegations made in Greene's motion for reargument in the District Court, if proved, would have sufficed to create a case or controversy even though the initial petition did not. For we are convinced that, as demonstrated in Judge Tenney's careful opinion on reargument, Greene was in no way deprived of his right to counsel during his 1954 trial for criminal contempt. Thus, even if there had been error in denying him leave to appeal from his conviction in forma pauperis on the basis of the alleged denial, which we strongly doubt, this was damnum absque injuria.


2
Affirmed.